Citation Nr: 0837484	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-35 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

The veteran served in a Marine Corps Reserve component with 
verified active duty for training service from November 4, 
1959 to May 3, 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection.  

In June 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

At the hearing, the veteran submitted additional pertinent 
evidence, along with a letter by the veteran's representative 
waiving the veteran's procedural right of initial 
consideration of the additional evidence by the agency of 
original jurisdiction.  Since the evidence was timely 
received by the Board with a valid, written waiver of the 
veteran's procedural right, the Board has considered that 
evidence in deciding to remand the appeal for further 
development.  38 C.F.R. § 20.1304(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The Board notes that a request for verification of the 
veteran's active duty periods was submitted and a reply was 
received that the only service that could be verified 



was active duty for training (ACDUTRA) from November 1959 to 
May 1960.  Yet, in the veteran's service treatment records, 
there are notations that during July 1960, the veteran was 
examined and found physically qualified for 14 days ACDUTRA 
and two weeks later examined and found physically qualified 
for release from ACDUTRA.  Similar ACDUTRA notations appear 
for July-July 1961 and July-Aug. 1963.  In addition, the 
veteran has submitted one page of a Record of Service form 
that reflects ACDUTRA periods for July 1960, for 
June-July 1961, for July-Aug 1962, and July 1964, as well as 
periods of inactive duty for training.  It is not clear 
whether there are additional pages to that record.  Both the 
veteran and a fellow Marine indicated that they served 
together in a Marine Corps Reserve component from August 1959 
until August 1967.  The veteran testified at his personal 
hearing that he had 30 days of active duty each year.  
Transcript at p. 7.  

The veteran is claiming exposure to acoustic trauma during 
the first three years of his service.  Thus, the RO/AMC 
should make arrangements to verify all periods of duty, 
whether active duty for training or inactive duty for 
training.  In this regard, a copy of the veteran's complete 
personnel file and payroll records, may be helpful.  

In addition, the veteran testified that at his audio 
consultation at the VA Medical Center in West Palm Beach, 
Florida, which he thought was in 2005, the examiner indicated 
that his hearing loss was from gunfire and she prescribed 
hearing aids.  Yet, the only VA audiology treatment record in 
the claims folder is from August 2006, where the examiner 
noted that the veteran was willing to try hearing aids.  The 
record also contains a primary care note from August 2006 
indicating that the veteran had come for the first time to 
the Community Based Outpatient Clinic in Delray Beach, 
Florida, and was sent for an audiology consult.  Since the 
veteran was not certain of the date of the audiology 
examination where he was told the hearing loss was related to 
gunfire, it is possible that he was referring to the 
August 2006 treatment record.  But since that report contains 
no etiological reference, it is not clear that all of the 
relevant VA records are contained in the claims folder.  




VA medical treatment records are deemed to be within the 
control of VA and should have been included in the record, as 
they may be determinative of the claim.  Therefore a remand 
is necessary for the purpose of obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should 
make arrangements to obtain any VA audiology records from 
2005 to the present.  If there are no VA records prior to 
August 2006, that fact should be noted in the veteran's 
claims folder. 

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2007).  A medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim but (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4).  

There is no doubt the first requirement is met because the 
August 2006 audiology test results meet the definition of 
impaired hearing for purposes of service connection.  
38 C.F.R. § 3.385 (2007).  As for the second requirement, the 
veteran has presented credible lay testimony that he was 
exposed to loud noise during basic training and periods of 
ACDUTRA and/or inactive duty for training service and he has 
submitted some military assignment records to substantiate 
his periods of duty as a rifleman and as an "assistant 
barman," which he explained was assisting with a machine 
gun.  

The third element for a VA examination could be satisfied by 
competent evidence showing post-service treatment for a 
condition or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).  The threshold for 
establishing the third element is low for there need only be 
evidence that "indicates" that there "may" be a nexus 
between the current disability and military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
contains a lay statement from a friend of the veteran who 
served with him in the Marine Corps Reserves, indicating that 
at the end of their Reserves duty in August 1967, there was 
significant damage to the veteran's ears.  In addition, the 
record contains an opinion by a licensed hearing aid 
specialist that the veteran's hearing loss "could have 
been" military-related because it is common to see this kind 
of hearing loss in people who have served in the armed 
forces.  

Given this evidence in the record, a medical opinion is 
necessary to decide the claim.  The RO/AMC should schedule an 
examination to obtain a medical opinion as to the etiology of 
the veteran's bilateral hearing loss.  A complete history of 
noise exposure and symptoms since the veteran's separation 
from service should be obtained.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to verify all of the 
veteran's periods of service, whether 
active duty for training or inactive duty 
for training.  In this regard, a copy of 
the veteran's complete personnel file and 
payroll records, may be helpful.  

2.  Make arrangements to obtain all VA 
audiology reports dated from 2005 to the 
present.  If there are no audiology 
reports prior to the August 2006 record in 
the claims folder, that fact should be 
noted in the claims folder. 

3.  After the above development has been 
completed and the information obtained has 
been associated with the claims folder, 
make arrangements for the veteran to have 
an appropriate examination to determine 
the etiology of his bilateral hearing 
loss.  The claims folder, to include a 
copy of this Remand, must be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

A complete history of noise exposure and 
symptoms since the veteran's separation 
from service should be obtained.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matter:

Is it at least as likely as not (that is, 
a probability of 50 percent or greater) 
that the veteran's current bilateral 
hearing loss is related to his military 
service, including noise exposure?   

4.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



